Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0724
                      Lower Tribunal No. F04-29546
                          ________________


                      Arnaldo Lugo-Fernandez,
                                 Petitioner,

                                     vs.

                       Mark S. Inch, etc., et al.,
                               Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

     Arnaldo Lugo-Fernandez, in proper person.

     Ashley Moody, Attorney General, for respondents.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Petitioner seeks habeas corpus relief raising an argument which he

has raised in multiple previous appeals or petitions. Petitioner may not
rephrase or re-raise the same argument, or variations thereof, multiple

times. Additionally, Petitioner cannot seek relief on an issue adjudicated by

this Court by recasting what would be a successive (or otherwise improper)

postconviction collateral appeal as a habeas corpus petition. See, e.g.,

Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004) (“The remedy of habeas

corpus is not available in Florida to obtain the kind of collateral

postconviction relief available by motion in the sentencing court pursuant to

rule 3.850.”). Petition dismissed.




                                     2